Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 6/9/2022.

Allowable Subject Matter
Claims 1-14 and 16-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a second inductor having a first terminal coupled to the first inductor at a tap point between terminals of the first inductor, wherein the second inductor is magnetically coupled to the first inductor, and wherein the second inductor is to provide a sense voltage at a second terminal of the second inductor; and a control circuit to receive the sense voltage and to control the pull-up transistor and the pull-down transistor based on the sense voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the feedback circuit includes a second inductor with a first terminal coupled to the first inductor at a tap point between terminals of the first inductor, and wherein the second inductor is to provide the feedback signal at a second terminal of the second inductor; and a control circuit to control operation of the output stage based on the feedback signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 19, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a second inductor having a first terminal coupled to the first inductor at a tap point between terminals of the first inductor, wherein the second inductor is magnetically coupled to the first inductor, and wherein the second inductor is to provide a sense voltage at a second terminal of the second inductor; and a control circuit to receive the sense voltage and to switch the voltage regulator between the charge mode and the discharge mode based on the sense voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838